DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1, 7, and 15:
The closest prior art, Graves et al.  (US 6707459 B1), and Ebrahimi et al. (TOURADJ EBRAHIMI ET AL. "Report of Ad hoc group on core experiments on content-based coding and access in MPEG-4 video", MPEG MEETING; 25-29 March 1996).
Graves teaches generating a reconstructed image (Fig. 5, 560), wherein generating the reconstructed image includes generating the reconstructed image using alpha channel prediction (the decompressed data recovered from image 510 is transformed into image data 560 in the newly defined color space, Col. 7 Lines 21-34); obtaining reconstructed color channel values for a current pixel of the current image expressed with reference to first color space (The image data 560 will have a channel order A, Y, Cb and then Cr, Col. 7 Lines 21-34); clamping the predicted alpha value for the current pixel using the candidate predicted alpha value (In the conventional v408 pixels, the Alpha channel is only assigned a range between 16 and 235, which corresponds to the range of Y channel values.  In v408 pixels, the maximum Alpha of 235 corresponds to "white" in the Y channel while the minimum Alpha of 16 corresponds to "black" in the Y channel, Col. 4 Lines 49-67); generating a reconstructed pixel for the current pixel using the clamped predicted alpha value (Col. 5 Lines 1-20); and including the reconstructed pixel in the reconstructed image; and outputting the reconstructed image (Fig. 5, 560).  
Ebrahimi teaches generating a reconstructed image (sections 11.3.2 and 11.3.3), wherein generating the reconstructed image includes generating the reconstructed image using alpha channel prediction; obtaining reconstructed color channel values for a current pixel of the current image expressed with reference to first color space (sections 11.3.2 and 11.3.3); clamping the predicted alpha value for the current pixel using the candidate predicted alpha value; generating a reconstructed pixel for the current pixel using the clamped predicted alpha value (clamping of the coded alpha, section 11.3.4); and including the reconstructed pixel in the reconstructed image; and outputting the reconstructed image (sections 11.3.2).  
Graves and Ebrahimi does not teach obtaining an alpha channel lower bound for an alpha channel value for the current pixel using the color space converted color channel values;  obtaining an adjusted predicted alpha value for the current pixel using the candidate predicted alpha value and the alpha channel lower bound. 
None of the prior art teach or fairly suggest the limitations of "alpha channel lower bound is obtained using the color space converted color channel values" in combination with the other limitation of Claim(s) 1, 7, and 15. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-6, 8-14 and 16-20 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 7, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419